863 F.2d 49
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Anthony RAGAZZINO, Plaintiff-Appellant,v.OFFICE OF GOVERNOR, STATE OF MICHIGAN, Defendant-Appellee.
No. 88-1389.
United States Court of Appeals, Sixth Circuit.
Nov. 17, 1988.

Before ENGEL, Chief Judge, and WELLFORD and BOGGS, Circuit Judges.

ORDER

1
This appeal has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
Anthony Raggazino appeals the dismissal of his complaint filed under 42 U.S.C. Sec. 1983 in which he alleged that he is incarcerated for violating an allegedly invalid Michigan criminal statute.  However, Ragazzino is not properly before the court because he failed to sign the notice of appeal.  Generally, this court lacks jurisdiction over the claims of pro se appellants who fail to sign the notice of appeal.   See Carter v. Commissioner, 784 F.2d 1006, 1008 (9th Cir.1986);  Covington v. Allsbrook, 636 F.2d 63 (4th Cir.1980), cert. denied, 451 U.S. 914 (1981);  Theriault v. Silber, 579 F.2d 302, 302 n. 1 (5th Cir.1978), cert. denied, U.S. 971 (1979).  This is consistent with 28 U.S.C. Sec. 1654, which provides that "parties may plead and conduct their own cases personally or by counsel...."  See Herrera-Venegas v. Sanchez-Rivera, 681 F.2d 41, 42 (1st Cir.1982) (memorandum and order).  Thus, the instant appeal is hereby dismissed for lack of jurisdiction.  Rule 9(b)(1), Rules of the Sixth Circuit.